TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00105-CV


                                       S. W., Jr., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-FM-17-002559, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                       NO. 03-20-00106-CV


                                       S. W., Jr., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-FM-18-001078, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant S. W., Jr. filed his notices of appeal on February 8, 2020. The appellate

records were complete February 20, 2020, making appellant’s briefs due March 11, 2020. To

date, appellant’s briefs have not been filed.
               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Karen J. Langsley to file appellant’s briefs no later than April 2,

2020. If the briefs are not filed by that date, counsel may be required to show cause why she

should not be held in contempt of court.

               It is ordered on March 18, 2020.



Before Justices Goodwin, Kelly, and Smith




                                                  2